            Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 1 of 15
                                            U.S. Department of Justice

                                                                United States Attorney
                                                                Southern District of New York
                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew’s Plaza
                                                                New York, New York 10007



                                                                May 5, 2021

BY ECF
The Honorable Colleen McMahon
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re:      United States v. Sanchez, 21 Cr. 269 (CM)

Dear Judge McMahon:

       The Government respectfully submits this letter in opposition to the bail application of
defendant Malik Sanchez, a/k/a “Smooth Sanchez” (“Sanchez” or the “defendant”) in the above-
captioned case. The Court should deny the defendant’s application.

        As described in more detail below, on February 13, 2021, the defendant conveyed a bomb
hoax threat outside of a Manhattan restaurant, causing diners in the restaurant’s outdoor enclosed
seating area to flee in terror. The bomb hoax was part of a disturbing pattern for this defendant,
who in recent months has posted videos of himself on his online accounts in which he harasses
and, in multiple instances, pepper sprays innocent victims. In many of these videos, Sanchez self-
identifies as an “Incel” or “Involuntary Celibate,” proclaiming support for the extremist, largely
online group founded on the belief that society unjustly denies them sexual or romantic attention
to which they are entitled, and which has been responsible for carrying out horrific acts of violence
in recent years. The defendant can be seen in his videos, for example, yelling at women that it is
their fault he is a virgin and that the victims of Elliot Rodger – an Incel who murdered six people
and injured 14 others in California in 2014 – “deserved to be run over and hit by a truck” 1 and
“slaughtered.” Ex. F. 2 The defendant also repeatedly praises Rodger, stating, for example, that
Sanchez “pull[s] out the Glocks and . . . bust[s] that shit” for Rodger. Ex. H, 0:40-0:51. Particularly
concerning is that, in just the six months prior to the defendant’s arrest on the instant charge, the
defendant has maced at least five victims on video. Exs. A, B, D, E, and H; see also Ex. C (showing
Sanchez spraying mace off the Queensboro Bridge). When law enforcement officers conducted a
search of the defendant’s premises subsequent to his arrest on the instant charge, they discovered,
among other things, five magazines that fit a Glock firearm. The defendant been has arrested on
approximately seven different occasions – five times within just the six months prior to his most
recent arrest. Despite repeated arrests, however, the defendant has not been deterred. He is a

1
 Descriptions and quotations of videos herein are set forth in substance and in part, are based on review of those
videos, and are subject to revision upon the preparation of transcriptions.
2
 The Government is providing the Court and defense counsel with disks containing the video excerpts referenced
herein as Exhibits A through I as well as the transcript of the prior detention hearing, referenced herein as Exhibit J.
Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 2 of 15
              Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 3 of 15

    The Honorable Colleen McMahon
    United States District Judge
    May 5, 2021
    Page 3

            Allahu Akbar. Allahu Akbar. Bomb detonation in two, in two minutes. I take you
            with me and I kill all you. I kill all you right now. And I kill all you for Allah. Fuck,
            fuck that shit. I’m gonna Allah. I’m gonna do it. I’m gonna fucking do it for Allah.
            I’m gonna do it, for, Allah, Allah, Allahu Akbar, Come on. I do it, bomb now, bomb
            now.

            Ex. G; Compl. ¶ 6(a)(iii).

        Upon witnessing Sanchez’s bomb hoax, approximately four people inside the
seating area ran away. Ex. G; Compl. ¶ 6(a)(iv). The two women whom Sanchez stood
beside gathered their belongings and went into the restaurant. Id.; id. After fleeing the scene
with another individual (“CC-1”), Sanchez stated, “Yo, all of them scattered,” laughed, and
then said, “Holy shit. Holy shit boys. That was fucking five stars. That was five stars. Holy
shit, huh?” Ex. G; Compl. ¶ 6(a)(v). A short time later, in discussing the bomb hoax, CC-
1 stated, “Listen, you fucking people that run this world, you wanna troll us, we’ll troll you
back,” to which Sanchez responded, “We’re gonna fucking troll you” and “We do it. We
do that fucking shit. We do that fucking shit.” Ex. G.

        One of the individuals who ran away from Sanchez (“Victim-1”) called 9-1-1 after the
incident, and two New York City Police Department (“NYPD”) officers responded to the scene.
In subsequent interviews with JTTF, Victim-1 and her friend (“Victim-2”) explained, in substance
and in part, that they had run for their lives, taking shelter in a different restaurant on a side street
half a block away. Both said, in substance and in part, that they had believed that Sanchez was a
terrorist and was about to murder them. 4

      II.       The Defendant

                a. The Defendant’s Support for Incel’s Violent Ideology

        The defendant, who goes by the name “Smooth Sanchez” online, posts videos to social
media and other Internet accounts – which appear to be livestreamed 5 – in which he walks in public
areas, typically in Manhattan, and harasses, and, in some instances, harms innocent strangers going
about their daily lives. Compl. ¶ 5(a). The defendant’s online followers publicly “donate” funds to
Sanchez in real-time, using an online video service, to reward or encourage his conduct.




4
  Victim-1 and Victim-2 further told law enforcement, in substance and in part, that when they returned to their table
after fleeing, they spoke with other witnesses to the bomb hoax threat. The women who had walked inside the
restaurant reported hearing CC-1 state, in substance and in part, it was for “a video.” Another woman who, like Victim-
1 and Victim-2, had run away, told Victim-1 and Victim-2, in substance and in part, that she also had believed the
bomb threat was real.
5
 Sanchez refers to himself as an “In Real Life” or “IRL” streamer. He appears to “livestream” or “stream” content,
meaning that he simultaneously records and broadcasts the videos online.
             Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 4 of 15

    The Honorable Colleen McMahon
    United States District Judge
    May 5, 2021
    Page 4


         In Sanchez’s videos, he consistently self-identifies as an “Incel” and expresses support for
“Incel” ideology. Id. ¶ 3. The term “Incel” (short for “Involuntary Celibate”) refers to members of
a group founded on the belief that society unjustly denies them sexual or romantic attention, to
which they believe they are entitled. Id. ¶ 4. The Incel community is primarily an online
community composed of individuals, mostly men, who blame political or social movements like
feminism for empowering others to deny them romantic or sexual attention. Id. Incels have
conducted at least five lethal attacks in the United States and Canada since 2014, resulting in 28
deaths. Id. For example, in May 2014, Elliot Rodger, whom Incels generally regard as the group’s
unofficial founder – and who Sanchez appears to lionize – attacked a sorority house and
pedestrians in Santa Barbara, California, with a knife, firearms (including a Glock semi-automatic
pistol), and a vehicle, killing six and injuring 14 victims. Id. Prior to the attack, Rodger posted an
online video titled “Elliot Rodger’s Retribution,” and shared a written manifesto describing his
grievance towards women and detailing a plan for their mass imprisonment and murder. Id.

       Among the many examples of Sanchez’s displays of his support for extremist and violent
“Incel” ideology are the following:

        • On or about February 7, 2021, Sanchez followed two women down a street in
Manhattan and yelled at them after they refused to give them their phone numbers, among other
things, “Fuck you, you bitch. It’s ‘cause of you, it’s ‘cause of you that I’m a virgin - I have Incel
rage.” Ex. F; Id. ¶ 5(b). Sanchez also repeated multiple times that Elliot Rodger was a “good guy,”
Rodger’s victims “deserved to be run over and hit by a truck” and “slaughtered,” and Rodger
“should have blown their brains out a long time ago.” Id.

        • On or about March 20, 2021, Sanchez harassed numerous people seated in and around
an outdoor seating area, mimicked pointing a gun with his fingers on one hand and stated, among
other things, “Elliot fucking Rodgers, baby. I pull out the Glocks, baby. I, I, I do it all day. I really
pull out the Glocks and I - I bust that shit.” Ex. H, 0:40-0:51; Id. ¶ 5(c).

        • On or about March 24, 2021, Sanchez spoke directly to his followers, stating, among
other things, “I am an Incel. I’m an Incel. But, I guess streaming kind of helps me therapeutically
in a sense, that it keeps me out of, like, my Incel, the mindset.” Ex. I, 03:11-03:30.

               b. The Defendant’s Criminal History

         As described in more detail below, the defendant has three pending cases in New York:
(i) in connection with spraying pepper spray at a male victim as described in Section II.c below,
for possession of a weapon, assault, harassment, and unlawful possession of noxious material
(December 2020); (ii) for possessing a weapon, a taser, when the defendant was arrested for the
pepper spray incident above (December 2020); 6 and (iii) in connection with spraying pepper spray
at a different male victim as described in Section II.c below, for possession of a weapon, assault,

6
    The Government understands that the December 2020 cases may be consolidated.
Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 5 of 15
Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 6 of 15
             Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 7 of 15

    The Honorable Colleen McMahon
    United States District Judge
    May 5, 2021
    Page 7

mother should have aborted you, fuck you.” Id. Sanchez then began running and talking about how
the victim was calling the police, stating, “I ain’t getting locked up today.” Id. NYPD reports
reflect that when the defendant was arrested, as discussed above, on or about December 16, 2020
as a result of this incident, he had pepper spray and a taser in his pocket. The case is pending. The
victim has a temporary protection order against the defendant.

         • On or about March 20, 2021 the defendant harassed numerous people in and around an
outdoor seating area on the street in lower Manhattan, while at certain points mimicking pointing
a gun with his fingers on one hand and talking about “Glocks” and glorifying Elliot Rodger’s
killing spree. Ex. H, 0:40-0:51. The defendant sprayed pepper spray on a passerby who attempted
to get the defendant to stop. Id., 3:13-5:14. As described above, the defendant was arrested and the
case is pending. The victim and his wife have a temporary protection order against the defendant.

      III.    Procedural History

       On April 12, 2021, Judge Wang authorized a Complaint charging the defendant with one
count of false information and hoaxes, in violation of Title 18, United States Code, Sections
1038(a)(1) and 2, premised on violations of Title 18, United States Code, Sections 844(i)
(malicious use of explosive materials) and 2332a(a) (use or threatened use of a weapon of mass
destruction), in connection with the February 13, 2021 bomb hoax threat.

        On April 14, 2021, Sanchez was arrested based on the Complaint and JTTF searched his
apartment, pursuant to a search warrant issued by Judge Wang. In the search, law enforcement
discovered, among other things, five magazines that fit a Glock firearm; an air soft gun; small
rubber balls, possibly for the air soft gun; a paintball gun; paintball pellets; three canisters of pepper
spray; a “practice only” spray canister; two pocket knives; as well as handwritten notes describing
what appear to be ideas for live-streamed videos, including items like “dive and scream stop
traffic” and “yell pop da Glock for Elliot,” and what appear to be songs or poems promoting Incel
ideology. 9

        Subsequently on April 14, 2021, Judge Wang held a detention hearing, a transcript (“Tr.”)
of which is attached hereto as Exhibit J. In support of his bail application, the defendant proposed
several conditions of release, including a $10,000 bond secured by two financially responsible
people, his mother serving as third-party custodian, and a prohibition on live-streaming. The
Government opposed the defendant’s bail application. Pretrial Services recommended the
defendant’s release on similar terms as those proposed by the defendant (e.g., no live-streaming
prohibition, but requiring two financially responsible people, the defendant’s mother as third-party
custodian).


9
 For example, these songs or poems include Incel references such as, “Stacy’s are a stain on earth . . . Don’t blame
me if I go ER and Burst” and “This is a W for the Incel army Stacy suck Chad dick.” In Incel terminology, “going
ER” is often used to state an intent to emulate Elliot Rodger by committing an attack; “Stacys” and “Chads” are
archetypal females and males, respectively, who are very successful at gaining sexual and romantic attention; and
Incels unsuccessfully compete against Chads for Stacys’ attention.
          Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 8 of 15

 The Honorable Colleen McMahon
 United States District Judge
 May 5, 2021
 Page 8

        After hearing extensive argument from the parties, Judge Wang denied the defendant’s
application and ordered him detained, finding that the defendant poses both a danger to the
community and a risk of non-appearance. Judge Wang elaborated on her findings under both
prongs of the bail statute. With respect to the defendant’s dangerousness, Judge Wang found that
“the acts, videos and statements taken together with the professed support for the Incel movement
and particularly the acts alleged in paragraph 5(b) of the Complaint suggest a continued danger to
the community,” Tr. 29:19-24; noted that the Glock magazines, air soft gun, and paintball gun
weigh further toward a finding that the defendant is a danger to the community, Tr. 30:11-24; and
concluded that although only 19 years old, the defendant’s crimes were very recent,
                                                                             , Tr. 30:25-31:7. With
respect to the risk of flight, Judge Wang expressly found that “the Government has met its lighter
burden of a risk of nonappearance.” Tr. 31:8-10. Judge Wang stated: “[F]our existing Orders of
Protection which arose out of recent incidents where members of the public were sprayed with
pepper spray or Mace. They apparently did not help in encouraging Mr. Sanchez to refrain further
attacks or assaults on others. These repeated incidents are also, of course probative as to continued
danger.” Tr. 31:8-16.

                                           ARGUMENT

   I.      Applicable Law

        Under the Bail Reform Act of 1984, the Court may order the pretrial detention of a person
charged with an offense if “no condition or combination of conditions will reasonably assure the
appearance of the person as required and the safety of any other person and the community.” 18
U.S.C. § 3142(e). This determination involves two steps. First, the Court must assess whether the
case involves (a) “a crime of violence,” an offense listed in Title 18, United States Code, Section
2332b(g)(5)(B), or another enumerated offense; (b) “a serious risk that such person will flee”; or
(c) “a serious risk that such person will obstruct or attempt to obstruct justice, or threaten, injure,
or intimidate, or attempt to threaten, injure, or intimidate, a prospective witness or juror.” Id. §
3142(f). If one of these criteria is met, then the Court may order a defendant’s detention pending
trial upon a determination that the defendant is either a danger to the community or a risk of flight.
Id. § 3142(e). A finding of risk of flight must be supported by a preponderance of the evidence.
E.g., United States v. Jackson, 823 F.2d 4, 5 (2d Cir. 1987); United States v. Chimurenga, 760
F.2d 400, 405 (2d Cir. 1985). A finding of dangerousness must be supported by clear and
convincing evidence. E.g., United States v. Ferranti, 66 F.3d 540, 542 (2d Cir. 1995); Chimurenga,
760 F.2d at 405.

        The Bail Reform Act lists four factors to be considered in the detention analysis: (1) the
nature and circumstances of the crime charged; (2) the weight of the evidence against the
defendant; (3) the history and characteristics of the defendant, including, among other things, the
defendant’s character, ties to the community, past conduct, and financial resources; and
(4) whether the defendant poses a danger to any person or the community if released. 18 U.S.C. §
3142(g). Evidentiary rules do not apply at detention hearings and the Government is entitled to
present evidence by way of proffer, among other means. Id. § 3142(f)(2); see also United States v.
          Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 9 of 15

 The Honorable Colleen McMahon
 United States District Judge
 May 5, 2021
 Page 9

LaFontaine, 210 F.3d 125, 130-31 (2d Cir. 2000) (government entitled to proceed by proffer in
detention hearings); Ferranti, 66 F.3d at 542 (same); United States v. Martir, 782 F.2d 1141, 1145
(2d Cir. 1986) (same).

         Where a judicial officer concludes after a hearing that “no condition or combination of
conditions will reasonably assure the appearance of the person as required and the safety of any
other person and the community, such judicial officer shall order the detention of the person before
trial.” 18 U.S.C. § 3142(e)(1).

        Under Title 18, United States Code, Section 3145(b), a defendant who is “ordered detained
by a magistrate” “may file, with the court having original jurisdiction over the offense, a motion
for revocation or amendment of the order.” An appeal of a detention order brought pursuant to §
3145(b) is reviewed de novo. See United States v. Leon, 766 F.2d 77, 80 (2d Cir. 1985).

   II.     Discussion

       The defendant should continue to be detained pending trial. For the reasons described
below, a detention hearing was proper, and the defendant plainly poses a substantial danger to the
community and a risk of flight, if released.

           a. A Detention Hearing Was Warranted

                   i. The Case Involves a Serious Risk of Non-Appearance

         As an initial matter, the defense principally argues that even holding a detention hearing
was legally improper. See Def. Ltr. at 3-4. The argument is meritless. Holding a detention hearing
was proper under multiple prongs of Section 3142(f). First, a detention hearing was proper because
the instant case involves “a serious risk that [Sanchez] will flee.” 18 U.S.C. § 3142(f)(2)(A).
Despite numerous interactions with the criminal justice system – including approximately seven
arrests, five of which were spanned a six-month period preceding his instant arrest – the defendant
has remained entirely undeterred and has continued engaging in criminal conduct. These
interactions include requirements imposed on the conditional discharge for the Queensboro Bridge
incident and the ACD on a pepper spray incident, that the defendant not be re-arrested, which the
defendant has not upheld. The defendant’s recent failure to appear for a scheduled appearance for
his three pending New York state court cases further underscores that the defendant has utter and
flagrant disregard for the criminal justice system and presents a serious risk of non-appearance in
this case. Additionally, as detailed above, in the pepper spray incident from December 2020, the
defendant ran when he believed the victim was calling the NYPD because he did not want to get
“locked up today.” Ex. E. In short, the defendant has demonstrated a willingness to flout the law
and judicial directives, which strongly suggests that he is unlikely to appear for future court dates
in the instant case.

       Moreover, the proof against the defendant is overwhelmingly strong. The relevant conduct
is captured on videos recorded by the defendant. The strength of the evidence against the
Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 10 of 15
           Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 11 of 15

 The Honorable Colleen McMahon
 United States District Judge
 May 5, 2021
 Page 11

harassment, threats, and harm of victims. The defendant’s videos reveal in disturbing detail the
vitriol he hurls against his victims and how quickly he can be triggered to lash out in violence. If
the defendant were not detained, there is a serious risk that he would seek out, threaten, or
intimidate witnesses, particularly those whose names and/or contact information he possesses from
his interactions during the videos or from the temporary orders of protection. See United States v.
Waldman, No. 18 Mag. 4701 (SN), 2018 WL 2932729, at *3 (S.D.N.Y. June 12, 2018) (finding
that a detention hearing was appropriate under § 3142(f)(2)(B) where the defendant repeatedly
threatened and intimidated a victim and thwarted court orders). As set forth in greater detail in
Section II.b below, in the face of multiple interactions with NYPD officers, state prosecutors,
protective orders, and the state courts, Sanchez did not retreat. Rather, Sanchez continued his
criminal conduct. Accordingly, there is a serious risk that, if released, Sanchez will attempt to
threaten, injure, or intimidate victims and witnesses, and therefore a detention hearing is proper.
See 18 U.S.C. § 3142(f)(2)(B).

                       ii. The Case Involves an Offense Listed in Section 2332b(g)(5)(B)

        Judge Wang also had the authority to hold a detention hearing pursuant to Title 18, United
States Code, Section 3142(f)(1)(A).

        Section 3142(f)(1)(A) provides that a detention hearing is warranted, in relevant part, “in
a case that involves . . . an offense listed in section 2332b(g)(5)(B) for which a maximum term of
imprisonment of 10 years or more is prescribed.” 18 U.S.C. § 3142(f)(1)(A). Here, Sanchez is
charged with violating Title 18, United States Code, Section 1038(a)(1) by “knowingly engag[ing]
and attempt[ing] to engage in conduct with intent to convey false and misleading information
under circumstances where such information may reasonably be believed and where such
information indicated that an activity had taken, was taking, or would take place that would
constitute a violation of Title 18, United States Code, Sections 844(i) and 2332a(a).” The predicate
offenses underlying the Section 1038(a)(1) charge in Sanchez’s case – Sections 844(i) (use of
explosives to damage a building or other property) and 2332a(a) (use or threatened use of weapon
of mass destruction) – satisfy the requirements of Section 3142(f)(1)(A) because they are listed in
Section 2332b(g)(5)(B) and have a maximum sentence of more than 10 years’ imprisonment (a
maximum penalty of twenty years for Section 844(i) and life imprisonment for Section 2332a(a)).
Accordingly, since the charged conduct expressly “involves” offenses that are listed in Section
2332b(g)(5)(B) with statutory maximum penalties exceeding 10 years, a detention hearing was
warranted. 11 Specifically, the Government would need to establish “that an activity had taken,

11
  The Second Circuit’s decision in United States v. Watkins, 940 F.3d 152 (2d Cir. 2019), cert. denied, 140 S. Ct.
2584 is not to the contrary. In Watkins, the court concluded that the offense of felon in possession of ammunition
under Section 922(g)(1) is categorically a “crime of violence” under Section 3142(f)(1)(A). Id. at 164. The court
rejected, in the “crime of violence” context, the Government’s argument that the clause “in a case that involves”
should encompass conduct with a nexus to the charged offense. The Government had argued that since the defendant
discharged the ammunition from a firearm, his “charged offense of possession of ammunition ‘involve[d]’ a crime of
violence.” Id. at 163. Watkins is inapposite because, rather than requiring the consideration of “related, but uncharged,
conduct” like in Watkins, here, proving the charged Section 1038(a)(1) offense requires establishing that the
defendant’s conduct could reasonably have been believed to indicate “that an activity had taken, was taking, or would
take place that would constitute a violation of” the predicate offenses listed in Section 2332b(g)(5)(B).
           Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 12 of 15

 The Honorable Colleen McMahon
 United States District Judge
 May 5, 2021
 Page 12

was taking, or would take place that would constitute a violation of” the predicate offenses listed
in Section 2332b(g)(5)(B).

             b. The Defendant Should Be Detained Because He Both Poses a Risk of Danger to
                the Community and a Risk of Non-Appearance

       The defendant clearly poses a danger to the community and is also a risk of non-
appearance, and should therefore be detained.

                       i. Dangerousness

     The defendant’s release, under any conditions, would pose a significant threat to the
community.

        First, the bomb hoax threat that the defendant conveyed is serious. The defendant made
several victims fear for their lives. Sanchez targeted law-abiding individuals who were simply
enjoying themselves at a restaurant. Sanchez terrified Victim-1 and Victim-2, who both believed
that Sanchez was a terrorist and was about to kill them. They ran halfway down the block in fear,
taking shelter in another restaurant. And, even though there was no bomb, Sanchez’s actions could
have been harmful to the victims and witnesses of Sanchez’s bomb threat, as well as to law
enforcement – had law enforcement been present or had witnesses attempted to stop Sanchez,
someone, including Sanchez, could have been injured or worse.

        Second, the nature and seriousness of the danger that the defendant represents based on his
proclaimed support for Incel ideology weighs strongly in favor of detention. As described in more
detail above, the defendant self-identifies as an Incel and spouts Incel ideology, such as by heaping
praise on Elliot Rodger, and including in the context of harassing and in some instances assaulting
innocent victims on the streets of New York. For example, on or about February 7, 2021, Sanchez
called Elliot Rodger a “good guy” whose victims “deserved to be run over and hit by a truck” and
“slaughtered,” and said that Rodger “should have blown their brains out a long time ago” (Ex. F);
and on or about March 20, 2021, Sanchez stated, among other things, “Elliot fucking Rodgers,
baby. I pull out the Glocks, baby. I, I, I do it all day. I really pull out the Glocks and I - I bust that
shit” (Ex. H).

        Additionally, when law enforcement searched Sanchez’s residence they found five
magazines that fit a Glock firearm. 12 Law enforcement also identified, among other things, an air
soft gun and a paintball gun, as well as pellets; three canisters of pepper spray; a “practice only”
canister; and two pocket knives. The defendant’s frequent and recent 13 practice of harassing and

12
  Rodger reportedly used a Glock 34 pistol, among other firearms, to murder innocent people in California in 2014;
as described herein, the defendant has expressed a particular affinity for that firearm in his Incel rants, and magazines
for a Glock were discovered in his residence.
13
  Indeed, on the evening before his arrest, law enforcement observed Sanchez in possession of pepper spray while
recording a video on the streets of Manhattan. Tr. 16:7-9.
Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 13 of 15
Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 14 of 15
       Case 1:21-cr-00269-CM Document 12 Filed 05/06/21 Page 15 of 15

The Honorable Colleen McMahon
United States District Judge
May 5, 2021
Page 15


                                       CONCLUSION

      For the reasons set forth above, the defendant’s application for bail should be denied.

                                                Very truly yours,

                                                AUDREY STRAUSS
                                                United States Attorney


                                         By:       /s/
                                                Kaylan E. Lasky
                                                Assistant United States Attorney


Cc:   Clay Kaminsky, Esq., counsel for defendant
